DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention 1, claims 1-12, in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim(s) 1-12, 23-27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munchow et al., (Clinical Oral Investigations, 2016) in view of Vermeer (US 5,624,906).
Munchow et al. teaches “novel stain removal gel-based formulations containing papain or bromelain and to investigate their stain removal effect when applied to enamel” (Abstract).
Munchow et al. discovered, “Bromelain- and papain-based gels were both effective in bleaching stained dental enamel, even though their stain removal efficacy was lower than that from a commercially available carbamide peroxide-based product.  Nevertheless, the proposed gels containing enzymes of vegetal origin may hold significant clinical potential as active agents for the preparation of gels free of hydrogen/carbamide peroxide” (Conclusions).
Munchow et al. teaches a specific embodiment of a bromelain gel comprising Bromelain, glycerin (sugar alcohol), xanthan gum (binder), polyethylene glycol, polyvinyl pyrrolidone (binder), sodium pyrophosphate (see Fig. 1).

Munchow et al. does not teach calcium carbonate, an anionic detergent, fluoride, sodium benzoate.

Vermeer teaches, “Oral hygiene compositions of the present invention are preparations that cleanse, refresh and deodorize the accessible surfaces of the mouth and teeth while providing a physiologically acceptable, stable clear liquid or gel composition that foams copiously and tastes well” (col. 1, lines 14-18).
The compositions include: “calcium carbonate”, “magnesium carbonate” as abrasive polishing agent, which may be present “from about 0% to about 65% by weight of the composition” (col. 17, lines 55-59); “anionic surfactants” (anionic detergent), e.g. “sodium lauryl sulfate” (see Example 86 at col. 70), which may be present “from about 0% to about 30%” (col. 34, lines 29-30); “fluorides”, e.g. “stannous fluoride” “lauramine hydrofluoride” {hydrofluoride is also hydrofluoric acid}, which may be present “from about 0% to about 5% by weight of the composition” (col. 37, lines 45-67); “preservatives or antimicrobial agents”, such as “sodium benzoate” (col. 41, line 64), which may be present “from about 0% to about 2% by weight of the composition” (col. 42, lines 14-16).
The compositions further comprise: “humectants”, such as “xylitol”, “sorbitol”, and “glycerin” (sugar alcohols), which may be present “from about 0% to about 80% by weight of the composition” (col. 18, lines 12-25); “binders” such as “xanthan gum”, which may be present “from about 0% to about 30% by weight of the composition” (col. 18, lines 65-67); “chelating or sequestering agents”, such as “ethylenediamine tetraacetic acid (EDTA)”, which “enhances or builds the cleaning efficiency of surfactants” (col. 39, lines 11-19) and may be present “from about 0% to about 6% by weight of the composition” (Id. at lines 40-42); “enzymes”, (col. 38, line 34); “pH-control agent” in an amount sufficient to provide a pH “in the range of about 3 to about 9” (col. 41, lines 27-29).
The calcium carbonate and magnesium carbonate of Vermeer are finely granulated insofar as the “average particle size of an abrasive polishing agent is from about 1µm to about 20µm” (col. 17, lines 49-51).  Accordingly, the particles would have been small enough to pass through a mesh screen having between 30 and 150 holes, as per claim 24.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add calcium carbonate, an anionic detergent, fluoride, sodium benzoate to the compositions of Munchow et al. based on their suitability for their intended use in oral care compositions, as taught by Vermeer.  The artisan would have also been motivated to provide preparations that cleanse, refresh and deodorize the accessible surfaces of the mouth and teeth while providing a physiologically acceptable, stable clear liquid or gel composition that foams copiously and tastes well.

2) Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munchow et al., (Clinical Oral Investigations, 2016) and Vermeer (US 5,624,906) as applied to claim 1-12, 23-26, 29, 30 above, and further in view of Mel et al., (British Medical journal, 1972).
The combination of Munchow et al. and Vermeer, which is taught above, differs from claim 28 insofar as it does not teach acidulated fluorophosphate.
Mel et al. teaches, “Solutions of stannous fluoride 8% and 10% and solutions of acidulated fluorophosphate 1-23% applied to teeth regularly by the dental surgeon have reduced the incidence of cavities in children by 30-40%” (left column, 1st paragraph).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing, to add acidulated fluorophosphate to the compositions of Munchow et al. for the advantage of reducing the incidence of cavities, as taught by Mel et al.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612